Title: To James Madison from William Eve, 27 February 1797
From: Eve, William
To: Madison, James


Dear Sir
Madison 27. Feby. 1797
I hope you will pardon the liberty I now take in begging your attention to the inclosd. power Atto. when you reflect that the smallness of the Sum to be recd., would not be a sufficient inducement for me to be at the expence of a Journey to Philada. on that business only. I hope therefore you will be so very obliging as to call at the Treasury of the United States, and receive the Interest due Mr. James Beazley of Orange County. The Certificates have been Transferd. at Richmond; and Mr. Robt. Pollard (who did the business) informs me the Inrt. due is to be drawn at Philad., his Memmo. you will receive herewith; please inclose the Amot. in Bank Notes to Mr. William Lovell Merchant Fredg. who will apply it to my benefit. I am your mo. Obt. Hble. Servt.
William Eve
